             Case 2:20-cv-00564-TSZ Document 41 Filed 03/05/21 Page 1 of 3




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          JILLIAN HORMAN,
 8                              Plaintiff,
                                                        C20-564 TSZ
 9            v.
                                                        MINUTE ORDER
10        SUNBELT RENTALS INC.,
11                              Defendant.

12
         The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge, and addresses Plaintiff Jillian Horman’s
   Motion to Compel Discovery Responses and for Attorney’s Fees, docket no. 25:
14
            (1)    In June 2020, Horman served Defendant Sunbelt Rentals Inc. with her First
   Interrogatories and Requests for Production (“RFP”). Wong Decl. (docket no. 26 at 1–2).
15
   Sunbelt served its responses and objections the following month. Exs. C & D to Dave
   Decl. (docket nos. 31-3 & 31-4). Sunbelt objected to Interrogatory 15 “on the grounds
16
   that it is overly broad, unduly burdensome, not reasonably limited in time or scope,
   irrelevant, and not reasonably calculated to lead to the discovery of admissible evidence.”
17
   Ex. D to Dave Decl. (docket no. 31-4 at 18).
18        In August 2020, Horman sent Sunbelt a letter outlining alleged deficiencies in
   Sunbelt’s discovery responses. Ex. D to Wong Decl. (docket no. 26-4). Sunbelt
19 responded the following week maintaining its objections. Ex. F to Dave Decl. (docket
   no. 31-6). The parties then met and conferred on October 8, 2020 to discuss their
20 disagreements about the discovery. Wong Decl. (docket no. 26 at 3). Regarding
   Interrogatory 15, Sunbelt agreed to conduct additional searches for electronically stored
21 information (“ESI”) using the terms: “Horman” and “retaliation,” “discrimination,” and
   accommodation.” Ex. H to Dave Decl. (docket no. 31-8 at 2). These searches yielded 19
22

23

     MINUTE ORDER - 1
             Case 2:20-cv-00564-TSZ Document 41 Filed 03/05/21 Page 2 of 3




 1 pages of relevant, not previously produced communications, which Sunbelt sent to
   Horman on December 3, 2020. Dave Decl. (docket no. 31 at 4).
 2
          On January 14, 2020, Horman sent another letter to Sunbelt regarding discovery.
 3 Ex. G to Wong Decl. (docket no. 26-6). Horman’s attorneys stated that, as the previous
   additional searches produced additional documents, “[c]areful review of these e-mails
 4 reasonably leads us to believe that additional e-mails likely exist related to [Horman’s]
   reasonable accommodation . . . and discrimination . . . claims.” Id. at 4. Horman
 5 proposed supplemental ESI searches with the following terms:

 6         “Jillian”; Horman” AND
           • Terminat*; Separat*; Fire*; Quit; Severance; Release; sign*; letter
 7         • Abandon; call; show; notice; noti*
           • Blood pressure; Doc*; Physician; BP; letter; note; 8 hr*; 8 hours; Billett;
 8             Evergreen*
           • Leave; attendance; absence*; Back to work; schedule*
 9         • Reasonable; appointment

10         “Dispatch*”; “Driver*” AND
           • Terminat*; Separat*; Fire*; Quit; Severance; Release; sign*; letter
11         • Abandon; call; show; notice; noti*
           • Blood pressure; Doc*; Physician; BP; letter; note; 8 hr*; 8 hours; Billett;
12            Evergreen*
           • Leave; attendance; absence*; Back to work; schedule*
13         • Reasonable; appointment

14 Id. at 5. Horman requested that Sunbelt perform the searches for seven custodians and
   set a time limitation of January 1, 2019 to June 30, 2019. Id. On January 25. 2020,
15 Sunbelt told Horman that it would not perform the additional searches. Dave Decl. at 4–
   5.
16
           (2)    In Horman’s Reply, docket no. 34, she modified her request and seeks ESI
17 searches with only the following terms: “Jillian; Horman AND Terminat*; Separat*;
   Fire; Quit; Severance; Release; sign; letter; abandon; call; show; notice; notify; blood
18 pressure; Doctor; Doc; Physician; BP; note; 8 hrs; 8 hours; Billett; Evergreen*; leave;
   attendance; absence*; back to work; schedul*; reasonable; appointment.” Reply at 3.
19 Horman’s request, however, is vague, overly broad, unduly burdensome, and not
   proportional to the needs of the case. The parties are DIRECTED to meet and confer
20 within seven (7) days of this Minute Order and to agree on ten (10) search terms that
   Sunbelt will conduct in conjunction with “Jillian; Horman.” The search must be limited
21 to the time period between January 1, 2019 and June 30, 2019. The search must also be
   limited to the custodians identified in Horman’s Reply, namely: Perry Cook
22 (perry.cook@sunbeltrentals.com), Brent Johnson (pcm351@sunbeltrentals.com), Lee

23

     MINUTE ORDER - 2
             Case 2:20-cv-00564-TSZ Document 41 Filed 03/05/21 Page 3 of 3




 1 Reed (lee.reed@sunbeltrentals.com), Mariana Troy (mariana.stout@sunbeltrentals.com;
   mariana.troy@sunbeltrentals.com), Vicky Gibson (vicky.gibson@sunbeltrentals.com),
 2 and Margarita Gensler (margarita.gensler@sunbeltrentals.com), and Jillian Horman
   (jillian.horman@sunbeltrentals.com; jillymarie84@icloud.com;
 3 jillian.horman@gmail.com). Once the parties reach an agreement, Sunbelt shall have ten
   (10) days to conduct the additional ESI searches and produce to Horman any additional
 4 relevant and not previously produced documents.

 5        (3)    If the parties cannot reach an agreement on the additional ESI search terms,
   they are to notify the Court immediately to set up a telephonic conference to resolve the
 6 remaining disputes.

 7        (4)    In conclusion, Horman’s Motion to Compel, docket no. 25, is DENIED in
   part and GRANTED in part, as explained in paragraph 2. The record reflects that both
 8 parties have acted in good faith regarding their efforts to resolve discovery disputes.
   Accordingly, the Court DENIES both parties’ requests for an attorney’s fees award.
 9
           (5) The Clerk is directed to send a copy of this Minute Order to all counsel of
10 record.

11         Dated this 5th day of March, 2021.

12                                                  William M. McCool
                                                    Clerk
13
                                                    s/Gail Glass
14                                                  Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
